


110 HR 3553 IH: To amend title 38, United States Code, to extend and

U.S. House of Representatives
2007-09-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 3553
		IN THE HOUSE OF REPRESENTATIVES
		
			September 17, 2007
			Ms. Herseth Sandlin
			 (for herself and Mr. Boozman)
			 introduced the following bill; which was referred to the
			 Committee on Veterans’
			 Affairs
		
		A BILL
		To amend title 38, United States Code, to extend and
		  improve certain authorities of the Secretary of Veterans Affairs, and for other
		  purposes.
	
	
		1.Modification of rate of
			 reimbursement of State and local agencies administering veterans education
			 benefitsSection 3674(a)(4) of
			 title 38, United States Code, is amended by striking $13,000,000
			 and all that follows through $19,000,000 and inserting
			 $25,000,000.
		
